UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Capital growth with current income as its secondary objective Net asset value December 31, 2013 Class IA: $11.18 Class IB: $11.06 Total return at net asset value MSCI EAFE Value (as of 12/31/13) Class IA shares* Class IB shares† Index (ND) 1 year 22.63% 22.21% 22.95% 5 years 75.38 73.35 76.13 Annualized 11.89 11.63 11.99 10 years 80.38 75.85 92.48 Annualized 6.08 5.81 6.77 Life 186.87 176.60 182.98 Annualized 6.40 6.17 6.34 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 6, 1998. MSCI EAFE Value Index (ND) is an unmanaged index that measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary overtime. Putnam VT International Value Fund 1 Report from your fund’s manager Equity markets in many parts of the world did very well in 2013. How would describe the past year’s environment for international value stocks? International developed-country equities put up solid returns for the 12-month period ended December 31, 2013. The MSCI EAFE Value Index (ND), which measures the performance of large- and mid-cap stocks with value characteristics in developed countries outside the United States and Canada, had a total return of 22.95% during the past year. This broad gain in international equities was supported, in part, by growing investor confidence in the slow, but steady improvement in the United States, which remains the biggest and most influential economy in the world. But many of the world’s other economic powers began to show improvements during the year as well. In Europe, a nascent economic recovery supported equity gains in most eurozone countries, aided by the European Central Bank’s cut in short-term interest rates in November. The United Kingdom also began to see some economic progress during the year. In Japan, there was a strong equity market rally for the first three quarters of the year, as investors had high hopes for the monetary policies and economic stimulus measures being taken by the new government of Prime Minister Shinzõ Abe. While the rally in Japan stalled in the final months of 2013, Japanese stocks still managed to turn in a sizable gain for the year. How did the fund perform in this environment? The fund’s double-digit performance was in line with that of its benchmark, the MSCI EAFE Value Index (ND). The fund’s performance was due to active, research-driven stock selection, which is the foundation of Putnam’s investment process. Sector allocations also added value, although to a lesserextent. Security selection was most beneficial in consumer discretionary, financials, and industrials — cyclical market sectors that tend to outperform during periods of economic recovery and expansion. Selection within the utilities sector also was favorable. Our biggest contributor to performance versus the benchmark was a Japanese financial holding company; the next biggest contributor was a French automotive components manufacturer. Relative performance was tempered by inopportune stock picks in the information technology and energy sectors, including an out-of-benchmark position in a South Korean tech company and an overweight holding in an Italian multinational energy firm. By country, the fund’s most beneficial stock picks were in the United Kingdom, Germany, Spain, and France. Those gains were partially offset by an underweight in Switzerland and having no exposure at all to Swedish stocks, as both of those European economies outperformed the broad-based benchmark universe. From a sector allocation perspective, the fund had an overweight position in the consumer discretionary sector, which helped its performance relative to the benchmark, as did its underweight in energy and utilities. Overexposure to the health-care sector and an underweight to telecommunication services detracted from the fund’s relative results. What is your near-term outlook for the international markets and the fund as we head into 2014? For the most part, I remain bullish on the global economy. The economic data are generally positive. More normalized economic growth seems to be gaining traction in the United States, which should help support better economic growth elsewhere in the world. Europe is doing much better than it was a year ago, exhibiting modest economic growth and greater financial stability, although anemic corporate earnings remain a worrisome issue, in our view. We have greater confidence in the growth prospects for the United Kingdom. While Japan is taking strong steps to stabilize its long-withering economy, it still may need to do more to ensure ongoing growth. Emerging-market economies continue to struggle with the headwinds of slower economic growth and sluggish demand for the raw materials that are produced in many of these still-developing regions of the world. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Darren A. Jaroch is a CFA® charterholder. He joined Putnam in 1999 and has been in the investment industry since 1996. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT International Value Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $5.18 $6.55 $4.79 $6.06 Ending value (after expenses) $1,185.60 $1,184.20 $1,020.47 $1,019.21 Annualized expense ratio† 0.94% 1.19% 0.94% 1.19% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. Putnam VT International Value Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Value Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian and brokers provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2014 4 Putnam VT International Value Fund The fund’s portfolio 12/31/13 COMMON STOCKS (99.0%)* Shares Value Aerospace and defense (0.9%) Airbus Group NV (France) 15,814 $1,218,910 Air freight and logistics (1.9%) Deutsche Post AG (Germany) 67,498 2,461,354 Airlines (0.6%) Japan Airlines Co., Ltd. (Japan) UR 15,700 774,598 Auto components (0.7%) Valeo SA (France) 8,286 918,049 Automobiles (3.9%) Daimler AG (Registered Shares) (Germany) 21,057 1,822,711 Nissan Motor Co., Ltd. (Japan) 196,400 1,653,372 Toyota Motor Corp. (Japan) 27,200 1,655,187 Beverages (0.5%) Britvic PLC (United Kingdom) 60,199 691,838 Building products (0.7%) Cie de St-Gobain (France) 16,190 894,849 Capital markets (0.9%) UBS AG (Switzerland) 65,476 1,247,339 Chemicals (2.2%) Arkema (France) 9,912 1,160,968 BASF SE (Germany) 16,616 1,771,844 Commercial banks (13.9%) Australia & New Zealand Banking Group, Ltd. (Australia) 84,322 2,427,459 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 76,796 951,532 Banco Espirito Santo SA (Portugal) † 309,411 442,648 Bank of Ireland (Ireland) † 1,547,610 538,570 Barclays PLC (United Kingdom) 545,054 2,466,148 BNP Paribas SA (France) 13,803 1,080,812 Erste Group Bank AG (Czech Republic) 19,410 679,048 HSBC Holdings PLC (United Kingdom) 297,582 3,263,847 Lloyds Banking Group PLC (United Kingdom) † 642,623 839,955 Sberbank of Russia ADR (Russia) S 94,220 1,189,923 Sumitomo Mitsui Financial Group, Inc. (Japan) 59,900 3,093,327 UniCredit SpA (Italy) 194,286 1,446,712 Commercial services and supplies (0.5%) Serco Group PLC (United Kingdom) 82,921 685,274 Computers and peripherals (0.9%) ASUSTeK Computer, Inc. (Taiwan) 72,000 648,309 Pegatron Corp. (Taiwan) 423,000 546,509 Construction and engineering (1.5%) Daelim Industrial Co., Ltd. (South Korea) 2,600 232,174 Vinci SA (France) 27,190 1,791,657 Construction materials (0.8%) Buzzi Unicem SpA (Italy) 19,910 360,411 Holcim, Ltd. (Switzerland) 8,828 663,718 Consumer finance (0.9%) Credit Saison Co., Ltd. (Japan) 45,900 1,210,605 COMMON STOCKS (99.0%)* cont. Shares Value Diversified financial services (4.0%) Challenger, Ltd. (Australia) 144,294 $799,257 ING Groep NV GDR (Netherlands) † 238,852 3,340,024 ORIX Corp. (Japan) 68,500 1,206,644 Diversified telecommunication services (3.0%) Jazztel PLC (Spain) † 97,342 1,043,912 TDC A/S (Denmark) 89,893 872,134 Telstra Corp., Ltd. (Australia) 177,982 834,505 Ziggo NV (Netherlands) 27,591 1,262,727 Electrical equipment (0.6%) Schneider Electric SA (France) 8,250 724,114 Electronic equipment, instruments, and components (0.5%) Hitachi, Ltd. (Japan) 90,000 682,358 Energy equipment and services (0.4%) Ezion Holdings, Ltd. (Singapore) 279,600 493,422 Food and staples retail (0.8%) Seven & I Holdings Co., Ltd. (Japan) 17,600 700,920 WM Morrison Supermarkets PLC (United Kingdom) 82,780 358,503 Food products (2.0%) Ajinomoto Co., Inc. (Japan) 37,000 536,150 Kerry Group PLC Class A (Ireland) 16,543 1,149,528 Nestle SA (Switzerland) 13,769 1,010,754 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 261,000 1,286,083 Hotels, restaurants, and leisure (2.0%) SJM Holdings, Ltd. (Hong Kong) 240,000 812,597 TUI Travel PLC (United Kingdom) 271,663 1,859,876 Household durables (1.9%) Alpine Electronics, Inc. (Japan) 34,900 489,887 Bellway PLC (United Kingdom) 52,613 1,373,143 Sekisui House, Ltd. (Japan) 48,000 672,098 Industrial conglomerates (1.7%) Siemens AG (Germany) 16,539 2,259,788 Insurance (9.7%) ACE, Ltd. 17,265 1,787,445 Admiral Group PLC (United Kingdom) 14,520 315,176 AIA Group, Ltd. (Hong Kong) 210,000 1,058,680 Allianz SE (Germany) 16,118 2,891,142 AXA SA (France) 63,543 1,772,417 Intact Financial Corp. (Canada) 14,200 927,328 MS&AD Insurance Group Holdings (Japan) 15,900 427,757 Prudential PLC (United Kingdom) 91,067 2,038,173 SCOR SE (France) 30,676 1,121,393 Tokio Marine Holdings, Inc. (Japan) 17,300 579,499 IT Services (0.3%) Amadeus IT Holding SA Class A (Spain) 9,919 424,871 Leisure equipment and products (0.6%) Sega Sammy Holdings, Inc. (Japan) 33,100 844,148 Machinery (0.5%) SMC Corp. (Japan) 2,800 707,274 Putnam VT International Value Fund 5 COMMON STOCKS (99.0%)* cont. Shares Value Media (3.6%) Atresmedia Corporacion de Medios de Comunicaion SA (Spain) † 54,178 $896,490 Liberty Global PLC Ser. C (United Kingdom) † 12,000 1,011,840 Numericable SAS (France) † 18,410 668,623 WPP PLC (United Kingdom) 93,046 2,135,211 Metals and mining (1.3%) Fortescue Metals Group, Ltd. (Australia) 146,554 764,765 Glencore Xstrata PLC (United Kingdom) 177,405 922,244 Multi-utilities (1.9%) Centrica PLC (United Kingdom) 288,884 1,663,697 Veolia Environnement (France) 51,248 837,408 Oil, gas, and consumable fuels (8.4%) Canadian Natural Resources, Ltd. (Canada) 45,900 1,552,973 ENI SpA (Italy) 100,140 2,421,345 Origin Energy, Ltd. (Australia) 76,825 965,589 Royal Dutch Shell PLC Class A (United Kingdom) 145,644 5,191,264 Suncor Energy, Inc. (Canada) 30,200 1,058,741 Pharmaceuticals (10.0%) Astellas Pharma, Inc. (Japan) 27,700 1,641,291 AstraZeneca PLC (United Kingdom) 21,104 1,251,806 Bayer AG (Germany) 20,037 2,811,058 GlaxoSmithKline PLC (United Kingdom) 45,655 1,217,694 Roche Holding AG-Genusschein (Switzerland) 2,512 704,156 Sanofi (France) 40,889 4,352,469 Stada Arzneimittel AG (Germany) 12,047 596,844 Takeda Pharmaceutical Co., Ltd. (Japan) 13,100 601,359 Real estate investment trusts (REITs) (1.4%) Hibernia REIT PLC (Ireland) † R 714,000 1,149,232 Shopping Centres Australasia Property Group (Australia) R 548,268 756,522 Real estate management and development (2.0%) Hongkong Land Holdings, Ltd. (Hong Kong) 117,000 692,659 Mitsubishi Estate Co., Ltd. (Japan) 48,000 1,438,408 Sun Hung Kai Properties, Ltd. (Hong Kong) 37,000 471,420 Semiconductors and semiconductor equipment (2.0%) NXP Semiconductor NV † 11,500 528,195 Samsung Electronics Co., Ltd. (South Korea) 852 1,113,560 SK Hynix, Inc. (South Korea) † 29,340 1,024,748 Software (0.7%) Nintendo Co., Ltd. (Japan) 7,200 962,765 Textiles, apparel, and luxury goods (0.2%) Moncler SpA (Italy) † 12,012 261,093 Tobacco (1.7%) Japan Tobacco, Inc. (Japan) 51,200 1,665,899 Philip Morris International, Inc. 7,300 636,049 Trading companies and distributors (1.5%) ITOCHU Corp. (Japan) 55,700 689,369 Mitsubishi Corp. (Japan) 69,200 1,328,141 COMMON STOCKS (99.0%)* cont. Shares Value Wireless telecommunication services (4.5%) KDDI Corp. (Japan) 13,400 $826,439 SoftBank Corp. (Japan) 8,400 736,366 Vodafone Group PLC (United Kingdom) 1,101,069 4,328,386 Total common stocks (cost $103,541,958) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Inflation Protected Securities 1 3/8s, January 5, 2020 i $131,782 $142,530 Total U.S. treasury obligations (cost $142,530) SHORT-TERM INVESTMENTS (1.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 1,080,563 $1,080,563 SSgA Prime Money Market Fund 0.05% P 240,000 240,000 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 Δ $150,000 149,974 U.S. Treasury Bills with an effective yield of 0.11%, April 3, 2014 Δ 91,000 90,984 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 Δ 190,000 189,972 Total short-term investments (cost $1,751,451) Total investments (cost $105,435,939) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $132,634,817. † Non-income-producing security. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 4,100 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $505,280 to cover certain derivatives contracts. 6 Putnam VT International Value Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 24.0% Spain 2.5% Japan 20.0 Hong Kong 2.3 France 12.5 Ireland 2.2 Germany 11.1 South Korea 1.8 Australia 5.0 Taiwan 0.9 Netherlands 3.5 Russia 0.9 Italy 3.4 Denmark 0.7 Switzerland 2.7 Czech Republic 0.5 Canada 2.7 Other 0.7 United States 2.6 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $71,242,424) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/16/14 $2,519,672 $2,635,631 $(115,959) Euro Buy 3/19/14 982,228 967,456 14,772 Barclays Bank PLC British Pound Sell 3/19/14 947,361 935,421 (11,940) Canadian Dollar Sell 1/16/14 1,112,455 1,141,188 28,733 Hong Kong Dollar Buy 2/19/14 741,766 742,069 (303) Japanese Yen Sell 2/19/14 1,116,080 1,210,849 94,769 Norwegian Krone Sell 3/19/14 515,443 512,306 (3,137) Singapore Dollar Buy 2/19/14 507,078 514,935 (7,857) Swedish Krona Buy 3/19/14 552,734 544,469 8,265 Swiss Franc Buy 3/19/14 1,767,202 1,736,164 31,038 Citibank, N.A. British Pound Buy 3/19/14 3,109,874 3,072,105 37,769 Canadian Dollar Sell 1/16/14 1,230,185 1,264,190 34,005 Danish Krone Sell 3/19/14 395,289 393,349 (1,940) Euro Sell 3/19/14 8,217,286 8,112,394 (104,892) Credit Suisse International Australian Dollar Buy 1/16/14 657,864 667,899 (10,035) Australian Dollar Sell 1/16/14 657,864 690,310 32,446 British Pound Sell 3/19/14 2,735,332 2,702,151 (33,181) Norwegian Krone Buy 3/19/14 1,961,973 1,950,044 11,929 Swedish Krona Buy 3/19/14 690,293 680,082 10,211 Deutsche Bank AG Australian Dollar Buy 1/16/14 347,578 369,593 (22,015) Australian Dollar Sell 1/16/14 347,578 362,694 15,116 Euro Buy 3/19/14 4,271,179 4,198,536 72,643 Swedish Krona Buy 3/19/14 584,737 575,949 8,788 HSBC Bank USA, National Association Australian Dollar Buy 1/16/14 14,899 15,579 (680) Australian Dollar Sell 1/16/14 14,899 15,126 227 Norwegian Krone Sell 3/19/14 590,529 586,943 (3,586) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 238,023 248,934 (10,911) Australian Dollar Sell 1/16/14 238,023 241,652 3,629 British Pound Buy 3/19/14 8,359,255 8,259,024 100,231 Canadian Dollar Sell 1/16/14 958,494 985,162 26,668 Euro Buy 3/19/14 1,911,493 1,882,349 29,144 Norwegian Krone Sell 3/19/14 694,584 690,412 (4,172) Singapore Dollar Buy 2/19/14 969,303 984,629 (15,326) Putnam VT International Value Fund 7 FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $71,242,424) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Swedish Krona Buy 3/19/14 $718,677 $708,116 $10,561 Swiss Franc Buy 3/19/14 1,697,545 1,671,480 26,065 Royal Bank of Scotland PLC (The) Japanese Yen Buy 2/19/14 1,386,373 1,484,430 (98,057) State Street Bank and Trust Co. Euro Buy 3/19/14 623,178 613,693 9,485 Israeli Shekel Buy 1/16/14 597,865 594,855 3,010 Japanese Yen Buy 2/19/14 80,909 113,804 (32,895) Swedish Krona Buy 3/19/14 961,684 947,047 14,637 UBS AG Australian Dollar Buy 1/16/14 796,414 844,884 (48,470) British Pound Sell 3/19/14 3,555,087 3,511,980 (43,107) Euro Sell 3/19/14 5,017,754 4,941,669 (76,085) Norwegian Krone Buy 3/19/14 1,773,608 1,761,968 11,640 Swiss Franc Sell 3/19/14 881,638 867,818 (13,820) WestPac Banking Corp. Australian Dollar Buy 1/16/14 28,370 29,673 (1,303) Australian Dollar Sell 1/16/14 28,370 28,803 433 British Pound Sell 3/19/14 951,830 940,286 (11,544) Euro Sell 3/19/14 1,721,650 1,695,557 (26,093) Japanese Yen Buy 2/19/14 557,403 596,767 (39,364) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,941,556 $15,132,769 $— Consumer staples 636,049 6,113,592 — Energy 2,611,714 9,071,620 — Financials 3,864,005 39,787,096 — Health care — 13,176,677 — Industrials — 13,767,502 — Information technology 528,195 5,403,120 — Materials — 5,643,950 — Telecommunication services — 9,904,469 — Utilities — 3,787,188 — Total common stocks — U.S. treasury obligations $— $142,530 $— Short-term investments 240,000 1,511,493 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(100,458) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio The accompanying notes are an integral part of these financial statements. 8 Putnam VT International Value Fund Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value, including $1,043,722 of securities on loan (Note 1): Unaffiliated issuers (identified cost $104,355,376) $132,182,962 Affiliated issuers (identified cost $1,080,563) (Notes 1 and 5) 1,080,563 Foreign currency (cost $6,988) (Note 1) 6,949 Dividends, interest and other receivables 266,090 Receivable for shares of the fund sold 90,510 Receivable for investments sold 1,040,941 Unrealized appreciation on forward currency contracts (Note 1) 636,214 Total assets Liabilities Payable to custodian 50,031 Payable for shares of the fund repurchased 148,019 Payable for compensation of Manager (Note 2) 76,350 Payable for custodian fees (Note 2) 12,720 Payable for investor servicing fees (Note 2) 7,649 Payable for Trustee compensation and expenses (Note 2) 86,333 Payable for administrative services (Note 2) 870 Payable for distribution fees (Note 2) 11,977 Unrealized depreciation on forward currency contracts (Note 1) 736,672 Collateral on securities loaned, at value (Note 1) 1,080,563 Collateral on certain derivative contracts, at value (Note 1) 382,530 Other accrued expenses 75,698 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $212,268,833 Undistributed net investment income (Note 1) 1,616,296 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (108,984,660) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 27,734,348 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $74,947,504 Number of shares outstanding 6,704,409 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.18 Computation of net asset value Class IB Net assets $57,687,313 Number of shares outstanding 5,215,068 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.06 The accompanying notes are an integral part of these financial statements. Putnam VT International Value Fund 9 Statement of operations Year ended 12/31/13 Investment income Dividends (net of foreign tax of $329,034) $3,303,608 Interest (including interest income of $2,070 from investments in affiliated issuers) (Note 5) 2,657 Securities lending (Note 1) 83,609 Total investment income Expenses Compensation of Manager (Note 2) 820,067 Investor servicing fees (Note 2) 117,258 Custodian fees (Note 2) 30,760 Trustee compensation and expenses (Note 2) 9,047 Distribution fees (Note 2) 111,012 Administrative services (Note 2) 3,222 Other 109,018 Total expenses Expense reduction (Note 2) (11,581) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,636,541 Net realized loss on foreign currency transactions (Note 1) (336,433) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (175,195) Net unrealized appreciation of investments during the year 12,150,936 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Increase in net assets Operations: Net investment income $2,201,071 $2,656,355 Net realized gain (loss) on investments and foreign currency transactions 10,300,108 (4,653,308) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 11,975,741 23,690,312 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (2,074,384) (2,424,314) Class IB (970,346) (1,168,230) Increase (decrease) from capital share transactions (Note 4) 859,226 (18,001,972) Total increase in net assets Net assets: Beginning of year 110,343,401 110,244,558 End of year (including undistributed net investment income of $1,616,296 and $2,675,341, respectively) The accompanying notes are an integral part of these financial statements. 10 Putnam VT International Value Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/13 .20 1.87 (.28) — .93 2.04 50 12/31/12 .21 1.50 (.28) — .94 2.50 36 12/31/11 .21 (1.44) (.26) — .93 2.33 57 12/31/10 .16 .50 (.31) — .91 1.87 52 12/31/09 .21 1.69 — — — e .98 f 2.72 f 128 Class IB 12/31/13 .16 1.85 (.25) — 1.18 1.60 50 12/31/12 .19 1.50 (.26) — 1.19 2.26 36 12/31/11 .18 (1.43) (.23) — 1.18 2.04 57 12/31/10 .14 .49 (.29) — 1.16 1.62 52 12/31/09 .19 1.68 — — — e 1.23 f 2.47 f 128 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between General American Life Insurance Company and the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share as of August 17, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. Putnam VT International Value Fund 11 Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT International Value Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital growth, with current income as its secondary objective. The fund invests mainly in common stocks of large and midsize companies outside the United States, with a focus on value stocks. Value stocks are those that Putnam Management believes are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. The fund invests mainly in developed countries, but may invest in emerging markets. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency 12 Putnam VT International Value Fund transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign currency risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $491,817 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $261,966. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,043,722 and the fund received cash collateral of $1,080,563. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. At December 31, 2013, the fund had a capital loss carryover of $108,375,999 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $60,018,438 N/A $60,018,438 12/31/16 48,357,561 N/A 48,357,561 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Putnam VT International Value Fund 13 These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on passive foreign investment companies, and from unrealized gains and losses on passive foreign investment companies. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $215,386 to decrease undistributed net investment income and $215,386 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $28,795,816 Unrealized depreciation (1,576,891) Net unrealized appreciation 27,218,925 Undistributed ordinary income 1,542,496 Capital loss carryforward (108,375,999) Cost for federal income tax purposes $106,044,600 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 34.4% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $72,902 Class IB 44,356 Total $117,258 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $10 under the expense offset arrangements and by $11,571 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $87, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets 14 Putnam VT International Value Fund attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $111,012 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $57,255,926 and $58,162,035, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 126,779 $1,257,178 88,632 $782,521 2,040,065 $20,158,394 321,302 $2,742,046 Shares issued in connection with reinvestment of distributions 223,774 2,074,384 281,570 2,424,314 105,587 970,346 136,955 1,168,230 350,553 3,331,562 370,202 3,206,835 2,145,652 21,128,740 458,257 3,910,276 Shares repurchased (1,445,074) (14,445,229) (1,691,480) (14,489,061) (918,711) (9,155,847) (1,256,047) (10,630,022) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $673,020 $9,179,638 $9,852,658 $291 $— Putnam Short Term Investment Fund* — 30,269,942 30,269,942 1,779 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $87,400,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $636,214 Payables $736,672 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $(277,440) $(277,440) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $(176,641) $(176,641) Total Putnam VT International Value Fund 15 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $14,772 $162,805 $71,774 $54,586 $96,547 $— $227 $196,298 $— $27,132 $11,640 $433 $636,214 Securities on loan** — 1,043,722 — 1,043,722 Total Assets $— Liabilities: Forward currency contracts # 115,959 23,237 106,832 43,216 22,015 — 4,266 30,409 98,057 32,895 181,482 78,304 736,672 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(101,187) $139,568 $— $— $74,532 $1,043,722 $— $110,000 $— $— $(151,979) $— $1,114,656 Net amount $— $— $(35,058) $11,370 $— $— $(4,039) $55,889 $(98,057) $(5,763) $(17,863) $(77,871) $(171,392) **
